PER CURIAM.
We affirm the trial court’s denial of appellant’s Motion to Allow Correct Jail Credit. The trial court correctly credited petitioner with the 215 days he served in jail before sentencing. Our affirmance is without prejudice to petitioner seeking additional credit from the Department of Corrections for time he served in jail following sentencing and petitioning the circuit court in Leon County for a writ of mandamus if relief is not forthcoming after exhausting his administrative remedies. Grant v. State, 837 So.2d 1075 (Fla. 4th DCA 2003); see also Bush v. State, 945 So.2d 1207, 1211 (Fla.2006) (holding that proper venue to challenge a DOC sentence-reducing credit determination is the circuit court in Leon County where DOC has its headquarters).
GUNTHER, WARNER and TAYLOR, JJ., concur.